202 F.3d 315 (D.C. Cir. 2000)
Marina Management Services, Inc.,and Lisa Petti Ellis, Appellants/Cross-Appelleesv.Vessel My Girls, and John N. Singleton, Appellees/Cross-Appellants
No. 99-7017, 99-7018
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued December 2, 1999Decided February 11, 2000Rehearing and Rehearing En Banc Denied March 29, 2000

Appeals from the United States District Court for the District of Columbia(No. 97cv00423)
Lisa P. Ellis argued the cause and filed the briefs for  appellants/cross-appellees.
Thomas J. Whalen argued the cause and was on the briefs  for appellees/cross-appellants.
Before:  Edwards, Chief Judge, Rogers and Tatel, Circuit  Judges.
Opinion for the Court filed by Circuit Judge Rogers.
Rogers, Circuit Judge:


1
In this appeal and cross appeal  from the grant of summary judgment to Marina Management  Services, Inc., and the dismissal of John N. Singleton's counterclaims, we confront a long-pending dispute arising from  efforts to collect money due by Singleton for the lease of a  boat slip in the James Creek Marina in the Southwest  quadrant of the District of Columbia.  Regrettably, various  settlement efforts did not succeed, and our review results in a  remand of the case to the district court.  The district court  previously addressed Singleton's contention that the original  plaintiff, James Creek Marina, was not the real party in  interest under Fed. R. Civ. P. 17(a).  James Creek Marina v.  Vessel My Girls, 964 F. Supp. 20, 21 (D.D.C. 1997).  Notwithstanding the filing of an amended complaint with a new  plaintiff, Rule 17(a) concerns remain because the record does  not indicate that the new plaintiff--"Marina Management  Services, Inc., as agent for MIF Realty, LP"--is the real  party in interest or authorized to sue on behalf of the real  party in interest;  hence the district court erred in dismissing  Singleton's motion to dismiss the amended complaint under  Rule 17(a).  In addition, the district court's finding of a bad  faith misrepresentation by Marina Management is unsupported by evidence sufficient for imposition of a sanction of a  $20,000.00 reduction in the attorneys' fee award.  Accordingly, although the district court did not err in finding that  Singleton's contract extended beyond June 1996, or abuse its  discretion in dismissing Singleton's counterclaims, we affirm  in part and reverse in part.

I.

2
John N. Singleton entered into an Annual Boat Storage  License Agreement ("License Agreement") to lease a slip for his boat at the James Creek Marina.  The License Agreement, which was signed by Singleton and the manager of the  James Creek Marina, was for the period April 1, 1994 to  March 31, 1995, and was extended by the parties.  Under the  License Agreement, Singleton, the Licensee, agreed to make  monthly payments of $181.50 for the boat slip, and by the  terms of § 19, upon 15 days' delinquency of a monthly  installment, he would become, at the Licensor's option, "subject to a day-to-day license at the Transient (Daily) Rate  posted in the Marina's offices, with such changes to take  effect automatically and without further notice to Licensee."The transient rate charges were substantially higher than the  monthly payment.1  It is undisputed that Singleton became  delinquent in paying his slip fees as early as 1995.2


3
On March 3, 1997, the James Creek Marina filed a verified  complaint under 46 U.S.C. § 31342(a)3 for a lien against  Singleton'sboat and a money judgment of $26,015.67, plus  future daily lease charges, marina fees, legal fees, and costs. Exhibit C to the complaint reflected as of February 28, 1997,  both past due monthly slip fees and transient rate charges. By ex parte order, the district court directed the arrest of  Singleton's boat.  After a hearing, the court set the bond at  $20,542.67 (plus 12% for interest and court costs), "based only  upon the unpaid monthly fees and subsequent unpaid transient fees."  When the district court became aware that  Exhibit C did not reflect the invoices that the marina had  actually sent to Singleton before the lawsuit was filed, the  court reduced the bond to $6,728.17 (plus 12% for interest and  court costs) and reduced the attorneys' fee award under the  License Agreement by $20,000.00 as a sanction against Marina Management for having mislead the court.  In the meantime, Singleton filed five counterclaims, which the district  court dismissed as harassing and designed to delay resolution  of the litigation.


4
We address in Part II, the real party in interest claim and  the contract issues, in Part III, the sanction for misleading  the court, and in Part IV, the dismissal of Singleton's counterclaims.

II.

5
Following the district court's ruling that the James Creek  Marina was not the real party in interest under Fed. R. Civ.  P. 17(a),4 see James Creek Marina, 964 F. Supp. at 22, an amended verified complaint was filed in which the plaintiff  was identified as "Marina Management Services, Inc., as  agent for MIF Realty, L.P., d/b/a James Creek Marina."Singleton renewed his motion to dismiss the complaint on  several grounds.  The district court denied the motion by  summary order.  On cross appeal, Singleton contends that  the district court erred in denying his motion and in granting  summary judgment to Marina Management on the debt because an agent cannot sue for a disclosed principal, and there  is no evidence that MIF Realty, LP had acquired the contract  rights between Singleton and the James Creek Marina for  any preexisting debt, or that there was an outstanding contract after June 1996.

A.

6
Rule 17(a) protects a defendant against a subsequent claim  for the same debt underlying a previously entered judgment. See, e.g., United Fed'n of Postal Clerks, AFL-CIO v. Watson,  409 F.2d 462, 470-71 (D.C. Cir. 1969).  That understanding  was reflected in the district court's opinion addressing Singleton's motion to dismiss the original complaint under Rule  17(a).  See James Creek Marina, 964 F. Supp. at 22.  Although there is a lack of consensus in the case law regarding  whether an "agent" authorized to sue based solely on a power  of attorney is a real party in interest under Rule 17(a),5the operative question is whether the plaintiff "possesses the  right to be enforced."  Best v. Kelly, 39 F.3d 328, 329 (D.C.  Cir. 1994) (quoting Charles A. Wright, Law of Federal Courts  490 (1954));  see also Joyner v. F & B Enterprises, Inc., 448  F.2d 1185, 1186 (D.C. Cir. 1971);6A Wright, Miller, and  Kane, Fed. Prac. and Proc. Civ.2d §§ 1545, 1553.


7
As the caption of the amended complaint and the record  appears to show, the stakeholder vis-a-vis Singleton's boat  slip debt is MIF Realty, LP.6  Marina Management purports  only to be acting as an agent for MIF Realty, LP, which as  principal allegedly "possesses the right to be enforced."Best, 39 F.3d at 329.  Assuming MIF Realty, LP is the  stakeholder for Singleton's debt, there is nothing in the  record to show that Marina Management is authorized to  prosecute the instant lawsuit.  Under the terms of a 1997  operating agreement, MIF Realty, LP authorized Marina  Management to enforce license obligations of James Creek  Marina tenants and "at the direction of Owner take such  actions as may be necessary to effectuate Owner's rights  under any such license agreement."  The operating agreement further provides that "[o]perator acknowledges that,  except as otherwise expressly provided for herein, the initiation and prosecution of lawsuits shall require the prior written consent of Owner...."  Id. p 2.5.  The record provides no evidence of written consent by MIF Realty, LP for  Marina Management to sue Singleton for his boat slip debts. Neither is there an affidavit from MIF Realty, LP indicating  consent or ratification of this lawsuit.  See, e.g., Associated  Ins. Mgmt. Corp. v. Arkansas Gen. Agency, Inc., 149 F.3d  794, 797 (8th Cir. 1998) (citing Fed. R. Civ. P. 17(a)).  Nor is  there a statement in the judgment of the district court that  would protect Singleton against a subsequent claim by MIF  Realty, LP for the debt that Marina Management seeks to  recover.  Cf. Watson, 409 F.2d at 470-71.


8
Accordingly, we reverse the denial of Singleton's motion to  dismiss the amended complaint for noncompliance with Rule  17(a), and remand the case to allow Marina Management to  supplement the record or file a second amended complaint.

B.

9
Singleton also contends that the district court erred in  granting summary judgment to Marina Management on the  debt because there is no evidence that MIF Realty, LP had  acquired the contract rights for any preexisting indebtedness  for the boat slip and no evidence of an outstanding contract  between Singleton and the real party in interest after the  License Agreement expired in June 1996.  Marina Management, in turn, contends that the district court erred in  denying its claim for transient rate charges.  Our review of  the grant of summary judgment is de novo, viewing the  record in the light most favorable to the nonmoving party to  determine whether there is a genuine issue of material fact as  would make summary judgment inappropriate.  See Aka v.  Washington Hosp. Ctr., 156 F.3d 1284, 1288 (D.C. Cir. 1998)  (en banc).


10
As to the past due slip fees, Singleton maintains that there  is no evidence that either Marina Management or MIF  Realty, LP was the party to whom he is indebted for the slip  fees, or that MIF Realty, LP had acquired the past debts of  the James Creek Marina.  In his motion to dismiss the  amended complaint, Singleton argued that there was no evidence that MIF Realty purchased debts owed Washington,  D.C. Associates or that Washington D.C. Associates assigned MIF Realty, LP the rights in its contracts with Singleton.  In  opposing the motion, Marina Management submitted Exhibit  D purporting to list the owners and managers of James  Creek Marina since September 1988.7  Further, Marina Management recited its efforts to provide Singleton's attorney  with direct access to documents and persons who could  review the chain of ownership.  Singleton, in his response,  demanded proof that MIF Realty, LP "has the legal right to  any past obligations and current obligations" of Singleton.


11
The district court made no express finding that MIF  Realty, LP had acquired the marina's outstanding debts and  there are no documents in the record to substantiate the  assertions in Exhibit D.  While mere allegations may be  sufficient to defeat a motion to dismiss, see Hanson v. Hoffmann, 628 F.2d 42, 43 (D.C. Cir. 1980);  see also Maljack  Prods., Inc., 52 F.3d 373, 375 (D.C. Cir. 1995), summary  judgment was inappropriate in the absence of proof that MIF  Realty, LP has the right to recover debts incurred by Singleton prior to September 1996 when MIF Realty, LP obtained  the concession contract.  See Crawford v. Signet Bank, 179  F.3d 926, 928 (D.C. Cir. 1999).


12
Singleton's contention that a second material issue of disputed fact involves whether the License Agreement was  extended beyond June 1996 fails, however.  In the district court, Singleton's attorney advised the court that the parties  had extended their agreement in June 1996.  In granting  summary judgment of $7,663.21 for Marina Management, the  district court apparently relied on Singleton's attorney's oral  representation regarding the continuing viability of the Licensing Agreement after June 1996, using Singleton's statement of February 26, 1997, listing the amount of his debt. Singleton's attorney informed this court at oral argument that  he was mistaken in representing to the district court that the  parties' agreement had been extended in June 1996.  His  change of position comes too late:  having conceded the fact of  extension in the district court, he cannot alter the record now. See, e.g., United States ex rel. Yesudian v. Howard University, 153 F.3d 731, 748 (D.C. Cir. 1998) (citing Keller v. United  States, 58 F.3d 1194, 1198 n.8 (7th Cir. 1995));  United States  v. Ins. Co. of North America, 83 F.3d 1507, 1510 n.6 (D.C.  Cir. 1996);  McNamara v. Miller, 269 F.2d 511, 515 (D.C. Cir.  1959).


13
Nevertheless, because the record does not reflect a basis on  which to conclude that MIF Realty, LP is entitled to recover  past-due amounts from Singleton for use of the James Marina  Creek boat slip, we are constrained to reverse the grant of  summary judgment.  In addition, in response to Marina  Management's contention that it was entitled to recover  transient rate charges, the district court shall consider on  remand whether the plain language of the License Agreement  entitles recovery for the transient rate charges reflected in  Exhibit C.  Although the district court ruled that Marina  Management had failed to exercise its option under § 19 of  the License Agreement because it had not previously billed  Singleton at the transient rate, our disposition of the sanction  based on Exhibit C to the complaint in Part III warrants that  the district court consider anew the claim for transient rate  charges based on the plain language of § 19 and the unrefuted evidence that Singleton received oral notice.

III.

14
At the heart of Marina Management's appeal is its contention that the district court clearly erred in viewing Exhibit C  to the complaint--the February 28, 1997, invoice--as a misrepresentation, and thus abused its discretion by imposing a  sanction of $20,000.)8  Although our review under an abuse of  discretion standard is highly deferential, see In re Holloway,  995 F.2d 1080, 1086 (D.C. Cir. 1993);  Founding Church of  Scientology of Washington, D.C., Inc. v. Webster, 802 F.2d  1448, 1457 (D.C. Cir. 1986), if the district court's action is  based on a clearly erroneous finding of fact, that action is an  abuse of discretion.  See Cooter & Gell v. Hartmarx Corp.,  496 U.S. 384, 405 (1990);  F.J. Vollmer Co., Inc. v. Magaw,  102 F.3d 591, 596 (D.C. Cir. 1996).


15
The verified complaint stated that under 46 U.S.C.  § 31342(a) and the License Agreement, there was a valid  maritime lien against Singleton's boat and an in personam  contractual claim against Singleton for the unpaid costs of  "necessaries," totaling $26,015.67, as of February 28, 1997,  plus $25.50 per day for each day thereafter, plus fees, attorneys fees, and costs.  Attached to the complaint was Exhibit  C, a copy of a February 28, 1997, invoice from the marina for  $22,065.67 that was sent to Singleton.  The invoice reflected  eighteen monthly lump-sum charges for slip fees at the daily  transient rate from October 1995 through March 1997.  The  district court issued an ex parte order for the arrest of  Singleton's boat on March 5, 1997, and, thereafter, pursuant  to Admiralty Rule E(5)(a), determined that the amount of security that Singleton would be required to post in order to  regain possession of his boat was $20,542.67.9


16
Singleton moved for reconsideration of the bond amount,  arguing that, contrary to the district court's finding, Singleton  had not been billed in 1995 and thereafter for transient rate  charges, that Exhibit C was prepared for purposes of the  litigation, and that his "account history was altered to reflect  transient rates never charged to the defendant."  Because the  monthly invoices sent to Singleton did not reflect transient  fees, Singleton's counsel maintained that Marina Management  "clearly intended and did in fact mislead the Court," and,  consequently, the bond calculated on the transient fees was  not in an amount of Marina Management's claim " 'fairly  stated' " under Rule E(5)(a).  In response to the district  court's inquiry whether the inclusion of the transient rate  charges shown in Exhibit C represented double billing, Marina Management's attorney advised that there was no double  billing because under the Licensing Agreement, transient charges, as reflected in Exhibit C, are over and above the  monthly rate.  When Singleton's attorney objected that imposition of the transient rate charge was not in the contract and  was not a "necessary" but "a big penalty," Marina Management's attorney interjected that the transient rate was in the  License Agreement.


17
Agreeing with Singleton's assertions, the district court  reduced the bond to $6,728.17, based largely on a February  26, 1997, statement provided by Singleton showing the outstanding balance through March 1997 to be $5,936.17, and $792.00 in monthly slip fees of $198.00 incurred there after. After issuing an order to show cause "as to why sanctions  should not be levied against plaintiff and its counsel for  having misled the Court," the district court reduced the  amount of attorney's fees to be recovered by Marina Management by $20,000.  The district court found that:


18
The Court was misled by [Exhibit C] into believing that transient fees actually were levied and billed to [Single-ton] on the dates listed in ... [E]xhibit [C].  In addition, this was suggested, if not argued, in papers filed with the Court and during oral argument, and therefore was relied upon by the Court in calculating the amount of security....  [Marina Management] now admits that transient fees were never charged before the start of this litigation....  The Court was misled by the statement [that Marina Management] provided with its Verified Complaint and the arguments presented to it.


19
On appeal, Marina Management contends that there is no  evidence of intentional misrepresentation or violation of Fed.  R. Civ. P. 11,10 or any rule of professional conduct, inasmuch  as Exhibit C was a good faith interpretation of the parties'  agreement.  Maintaining that it read the Licensing Agreement to allow retroactive assessment of transient rate  charges, and that, even if it erred in its reading, there was  abundant evidence of its good faith, Marina Management  relies on three facts in particular.  First, Singleton was  notified by letter terminating his license effective January 31,  1997, that under District of Columbia law he was at a  minimum a hold-over tenant and the marina could charge the  transient rate for continued use and occupancy of the boat  slip.  Second, the affidavit of the marina dock master, Steve  Wiltamuth, stated that Singleton was given "constant verbal  and oral notice that transient fees were going to be assessed  against him if he failed to pay his marina bill."  Third, there  was other evidence that the marina had notified Singleton  prior to assessing transient fees that it was going to do so,  and that it notified Singleton's attorney of previous invoices  that did not include transient rate charges.  In other words,  Marina Management maintains, the language of the Licensing  Agreement, specifically § 19, authorized retroactive transient  charges;  Marina Management had exercised its option to  impose such charges, giving Singleton notice beyond that  required by § 19 itself;  and Singleton's attorney could not  reasonably argue that Exhibit C represented anything other  than Marina Management's computation of its full claim in  admiralty under the parties' agreement.


20
Rule E for admiralty and maritime claims contemplates ex  parte proceedings for the arrest of property based on the  filing of a complaint.  See Supp. R. Adm. E(2).11  Rule E(5)(a) provides that unless a bond amount is agreed to by the  parties, "the court shall fix the principal sum of the bond or  stipulation at an amount sufficient to cover the amount of the  plaintiff's claim fairly stated with accrued interest and costs; but the principal sum shall in no event exceed (i) twice the  amount of the plaintiff's claim or (ii) the value of the property  on due appraisement, whichever is smaller."12  A person  claiming interest in arrested property is entitled to "a prompt  hearing at which the plaintiff shall be required to show why  the arrest ... should not be vacated or other relief granted...."  Supp. R. Adm. E(4)(f).


21
The record indicates that the district court's conclusion that  it was misled was distinct from its concern about whether there was double charging.  Rather, that conclusion reflected  the district court's view that it was led to understand that  Exhibit C was a summary of the invoices that had actually  been sent to Singleton while he had used a boat slip at the  James Creek Marina, or as Singleton's attorney asserted,  Exhibit C purported to be the marina's "account history" with  Singleton.  Upon determining that Singleton had not been  billed for transient rate charges prior to February 28, 1997  (the date of the Exhibit C invoice), the district court concluded that Exhibit C not only misstated the amount that Singleton owed but was, in effect, intentionally designed to mislead  the court.  Even assuming no error in the district court's  ruling that Marina Management misinterpreted its rights  under the License Agreement, it does not necessarily follow  that Marina Management acted in bad faith with respect to  what Exhibit C represented.  See Lipsig v. Nat'l Student  Mktg. Corp., 663 F.2d 178, 181 (D.C. Cir. 1980).


22
Viewed in the context of an admiralty proceeding, it was  incumbent on Marina Management under Rule E to state the  amount of its claim with particularity, indicating the basis for  arriving at that amount, inasmuch as Singleton and the  marina could not agree on the amount of the bond to be  posted to secure release of his boat.  See Supp. R. Adm.  E(2)(a), supra n.11.  Our own experience during oral argument suggests that neither counsel may have been particularly helpful in assisting the district court in understanding  Exhibit C's limited purpose in support of the claimed lien. Be that as it may, we still do not find evidence of bad faith,  much less an intentional misrepresentation, see United States  v. Wallace, 964 F.2d 1214, 1218 (D.C. Cir. 1992) (citing  Roadway Express Inc. v. Piper, 447 U.S. 752, 767 (1980)),  about what Exhibit C purported to show.


23
Exhibit C is clearly labeled and dated, and referenced in  the complaint solely in connection with Marina Management's  statement of its claim under 46 U.S.C. § 31342(a) and the Licensing Agreement.  Exhibit A to the complaint referenced  Singleton's ownership of the boat using the boat slip at the  James Creek Marina, and Exhibit B to the complaint was the  Licensing Agreement dated March 1, 1994.  The four page  "Statement" in Exhibit C was addressed to Singleton from  the marina and listed the charges, payments, and balance due  as of each monthly payment date and the end of the month  from March 1994 through February 1997.


24
Marina Management explained in its opposition to Singleton's motion to reconsider the bond amount that although, in  the interests of trying to resolve this matter informally it had  not previously charged Singleton the transient rate, it had not  waived its right to the full amount negotiated in the Licensing  Agreement, which provided, in § 19, that such rates may be  applied "at the Licensor's option" and "without further notice  to Licensee."  In Marina Management's view, the transient  rates in the License Agreement became part of the maritime  lien for "necessaries," citing Hudson Harbor 79th Street Boat  Basin, Inc. v. Sea Casa, 469 F. Supp. 987, 1979 AMC 2401  (S.D.N.Y. 1979), inasmuch as § 20 of the License Agreement  provided that the lien for necessaries shall include "all unpaid  charges."


25
Furthermore, Marina Management's conduct belies an intention to mislead.  First, the transcript13 reveals no affirmative misstatement by Marina Management that Exhibit C was  Singleton's account history.  The district court was concerned about whether the Exhibit C invoice reflected double  charges--the transient rate charge in addition to the monthly  fee--for the same services.  Marina Management's attorney  explained that "if the transient rate is a dollar per foot per  day and the monthly fee is $198, then obviously you subtract  that [$]198 from whatever the dollar per foot per day is."Thereafter, the district court acknowledged that the amount  of the bond is tied to the amount of Marina Management's  claim and determined "an appropriate bond ... [based on]  what a 'necessary' is."  The record on appeal reflects that  Marina Management's attorney was not asked if, and did not  volunteer that, Exhibit C was an account history.


26
Second, the record does not show that Marina Management  or its attorney implied that Singleton had been billed for  transient rate charges prior to February 1997.  The undisputed facts that Marina Management provided Singleton's attorney with copies of the invoices sent to Singleton prior to  February 1997 and the commencement of the instant litigation, and that those invoices do not reflect transient rate  charges, are inconsistent with an intent to create the impression that such charges had been part of the regular prelitigation billing history.


27
Third, to the extent that Exhibit C on its face could be  mistaken for an account history, the mere appearance of  Exhibit C did not amount to an affirmative misrepresentation  in view of Marina Management's independent reason for  itemizing the amount it claimed was due and owing under  Supp. R. Adm. E(2)(a), supra n.11.  Cf. Wallace, 964 F.2d at  1219-20 (quoting Restatement (Second) Torts § 500 cmt. g  (1964)).  While, as a matter of prudent legal practice, Marina  Management might have better clarified precisely what Exhibit C represented, the record does not support a finding of  a bad faith misrepresentation by Marina Management or its  attorney that Singleton had been presentedwith invoices for  transient rate charges prior to February 28, 1997.


28
Accordingly, in the absence of a factural basis for the  sanction we remand the case so that the district court may  enter an order vacating the sanction.14

IV.

29
On cross appeal, Singleton contends that the district court  erred in sua sponte dismissing his counterclaims as mostly  frivolous and designed primarily to harass and delay.  Our  review is for abuse of discretion, see Rafferty v. NYNEX  Corp., 60 F.3d 844, 851 (D.C. Cir. 1995) (citing Cooter & Gell  v. Hartmax Corp., 496 U.S. 384, 405 (1990)), and we find  none.


30
In his amended answer, Singleton counterclaimed for property damage to the vessel and missing property (Counterclaim I), defamation (Counterclaim II), intentional interference with prospective contractual relations (Counterclaim  III), wrongful seizure of the vessel (Counterclaim IV), and  abuse of process (Counterclaim V).  Singleton sought  $200,000.00 in damages, costs, and attorney's fees.  The district court observed in dismissing the counterclaims that:


31
[b]oth counsel have engaged in name-calling, personal attacks and petty arguments and have burdened the Court with repetitions of arguments already rejected. Defense counsel has filed counterclaims that appear frivolous and designed primarily to harass and delay a final resolution of this case.


32
The district court noted that Singleton had withdrawn the  counterclaim for wrongful seizure, and that the counterclaims for defamation and abuse of process were "deficient because  of their integral relationship to the legitimate pursuit by  plaintiff of this lawsuit."  Viewed in the context of the conduct of both counsel, the district court concluded that "all of  the counterclaims should be seen as designed primarily to  harass," and that "all five counterclaims therefore are properly dismissed under Rule 11 of the Federal Rules of Civil  Procedure."


33
"[T]he central purpose of Rule 11 is to deter baseless  filings in district court and thus ... streamline the administration and procedure of the federal courts."  Cooter & Gell,  496 U.S. at 393 (quoting Advisory Committee Note on Rule  11, 28 U.S.C. App. p. 576).  Dismissal is a legitimate sanction  under Rule 11, see Carman v. Treat, 7 F.3d 1379, 1382 (8th  Cir. 1993);  Rhineheart v. Stauffer, 638 F.2d 1169, 1171 (9th  Cir. 1979), for serious misconduct when lesser sanctions  would be ineffective or are unavailable.  See Dodson v. Runyon, 86 F.3d 37, 39-40 (2d Cir. 1996);  Henry v. Gill Indus.,  Inc., 983 F.2d 943, 948 (9th Cir. 1993).  The record supports  the district's court's finding that the counterclaim for abuse of  process was legally deficient because of its close connection  with a good faith action for recovery of a debt.  See Scott v.  District of Columbia, 101 F.3d 748, 755 (D.C. Cir. 1996);Croixland Properties Ltd. Partnership v. Corcoran, 174 F.3d  213, 215 (D.C. Cir. 1999).  So too, the district court could  reasonably conclude that Singleton's defamation claim, which  included allegations not necessarily integrally linked to the  legitimacy of the debt recovery action, nonetheless was "designed primarily to harass" in view of "the petty ... conduct  of counsel for both parties....," as were his counterclaims for  property damage and for intentional interference with contractual relations.  Marina Management presented multiple  affidavits calling into seriousdoubt Singleton's property damage claim.  Without weighing the merits, this peek at the  evidence, cf., e.g., Massachusetts School of Law at Andover,  Inc. v. United States, 118 F.3d 776, 783 (D.C. Cir. 1997);  Air  Line Pilots Ass'n, Int'l v. Eastern Air Lines, Inc., 869 F.2d  1518, 1521 (D.C. Cir. 1989), confirms that given the contentious history of this unduly prolonged litigation, see  McLaughlin v. Bradlee, 803 F.2d 1197, 1205-06 (D.C. Cir.  1986), the district court did not abuse its discretion.


34
Accordingly, we reverse the grant of summary judgment,  remanding Marina Management's case to the district court,  and affirm the dismissal of the counterclaims.



Notes:


1
  The transient rate is $0.75 per foot per day;  because Singleton's boat is 34 feet long, his transient rate was $25.50 per day.


2
  Marina Management received payments from Singleton of  $181.50 on April 16, 1994, and $800.00 on August 22, 1995.  However, Marina Management asserts that when the latter payment was  made, Singleton was already in arrears of $3,989.17, and because his  one-year prepayment was put on an invalid MasterCard account, he  was "effectively in default from the first day of the [License]  Agreement," thus making transient rates applicable as of April 1,  1994.


3
  Section 31342(a) provides, in relevant part:
(a) ... a person providing necessaries to a vessel on the order of the owner or a person authorized by the owner--(1) has a maritime lien on the vessel;(2) may bring a civil action in rem to enforce the lien;  and(3) is not required to allege or prove in the action that credit was given to the vessel.46 U.S.C. § 31342(a) (1999).


4
  Rule 17(a) provides that:
Every action shall be prosecuted in the name of the real party in interest.  An executor, administrator, guardian, bailee, trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party authorized by statute may sue in that person's own name without joining the party for whose benefit the action is brought;  and when a statute of the United States so provides, an action for the use or benefit of another shall be brought in the name of the United States.  No action shall be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest;  and such ratification, joinder, or substitution shall have the same effect as if the action had been commenced in the name of the real party in interest. Fed. R. Civ. P. 17(a).


5
  Compare Advanced Magnetics, Inc. v. Bayfront Partners,  Inc., 106 F.3d 11, 17-18 (2d Cir. 1997);  Airlines Reporting Corp. v.  S and N Travel, Inc., 857 F. Supp. 1043, 1046-47 (E.D.N.Y. 1994)  (Weinstein, J.) (citing Titus v. Wallick, 306 U.S. 282 (1939));  Corporation of the President of the Church of Jesus Christ of Latter Day  Saints v. Envtl. Protection Comm'n of Hillsborough County, 837  F. Supp. 413, 415 (M.D. Fla. 1993);  Mitsui & Co. (USA), Inc. v.  Puerto Rico Water Resources Auth., 528 F. Supp. 768, 776 (D.P.R. 1981).


6
  Exhibit D to Marina Management's opposition to the motion  to dismiss states the following:  in 1988, the National Park Service,  which owns the James Creek Marina, and Marine Management,  Inc., entered into a concession agreement that was later assigned to  Washington, D.C. Associates ("WDCA").  Following a number of  assignments of interest in the concession agreement, and due to the  later bankruptcy of WDCA, MIF Realty, LP acquired the concession rights to the James Creek Marina in September 1996.  See  infra n.7.  MIF Realty, LP engaged Westrec Marina Management  to operate the marina.  In February 1997, MIF Realty, LP terminated Westrec and hired Marina Management Services, Inc. to  operate the marina.


7
  Exhibit D states the following:  Home Savings Association of  Kansas City, F.A. ("HSA"), which formerly held an interest in  WDCA's concession contract with the National Park Service as  security for a note it held on WDCA, was taken into receivership by  the Resolution Trust Corporation ("RTC").  On April 16, 1993, all of  HSA's "rights in the James Creek Marina interest" in the concession contract were assigned by the RTC to MIF Realty, LP.  When  WDCA filed for bankruptcy in June 1996, MIF Realty filed a Proof  of Claim, and "[p]ursuant to a Joint Plan of Reorganization proposed by [WDCA] and MIF Realty, LP, MIF Realty [was] given  ownership ... of inter alia, the James Creek Marina interest" in  the concession contract on September 2, 1996.


8
  In light of our disposition of the sanction, we need not address  Singleton's contention that Marina Management's counsel, Lisa  Petti Ellis, who also appeals the sanction, lacks standing to appeal  because the sanction was imposed against the client and not its  attorney.  Cf. Ass'n of Am. Physicians and Surgeons v. Clinton,  187 F.3d 655, 660 n.4 (D.C. Cir. 1999).


9
  The district court initially set the bond amount based on the  monthly charge and transient rate charges over and above the  monthly fees dating back to September 1995, and other miscellaneous fees.  The monthly charge consisted of the $181.50 rate in the  Licensing Agreement, which included a $16.50 credit contingent  upon Singleton's prepaying the entire amount in advance;  because  he did not prepay, the monthly charge was $198.


10
  Rule 11(b) provides in pertinent part:
By presenting to the court ... a pleading ... or other paper, an attorney ... is certifying that to the best of the person's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances,--...
(2) the claims ... are warranted by existing law....;
(3) the allegations and other factual contentions have evidentiary support....Rule 11(c) provides for the imposition of sanctions for violation of  subsection (b). Fed. R. Civ. P. 11 (1999).


11
  Rule E(2)(a) provides:
In actions in which this rule is applicable the complaint shall state the circumstances from which the claim arises with such particularity that the defendant or claimant will be able, with-out moving for a more definite statement, to commence an investigation of the facts and to frame a responsive pleading.


12
  Rule E(5)(a) on specific bonds provides that arrested property may be released upon
the giving of security, to be approved by the court ... or by stipulation of the parties, conditioned to answer the judgment of the court or of any appellate court....  In the event of the inability or refusal of the parties so to stipulate the court shall fix the principal sum of the bond ... at an amount sufficient to cover the amount of the plaintiff's claim fairly stated with accrued interests and costs;  but the principal sum shall in no event exceed (i) twice the amount of the plaintiff's claim or (ii)the value of the property on due appraisement, whichever is smaller.
Rule E(5)(b) on general bonds provides that the owner:
may file a general bond or stipulation, with sufficient surety, to be approved by the court, conditioned to answer the judgment of such court in all or any actions that may be brought....The rule further provides that "the execution of all such process against such vessel shall be stayed so long as the amount secured by such bond ... is at least double the aggregate amount claimed by plaintiffs in all actions ... in which such vessel has been ... arrested."


13
  The only transcript in the record on appeal is for May 22,  1997, where the district court first sought to determine whether the  case could be settled.  The court, having previously dismissed the  case on April 30, 1997, and having learned that settlement efforts  were unproductive, then responded to Singleton's request for release of his boat pursuant to Rule E(5)(a) & (b) and to Singleton's  motion to dismiss for failure to comply with Rule 17(a).


14
  In view of our remand of the case for a determination of who  is the proper plaintiff under Rule 17(a) and an order vacating the  sanction, we do not address the merits of either Marina Management's contention that the district court erred in denying recovery  of certain fees or Singleton's contention that the amount of attorneys' fees awarded "was" excessive because a substantial amount  pertained to work associated with the sanction issue.  These are  matters to be resolved on remand.